11-4540                                                                        BIA
         Lin v. Holder                                                          A029 816 393



                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 21st day of August, two thousand twelve.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                GERARD E. LYNCH,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       XIANG QIN LIN,
14                Petitioner,
15
16                       v.                                      11-4540
17                                                               NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                Huiyue Qiu, Kerry Bretz, Bretz &
24                                      Coven, LLP, New York, NY.
25
26       FOR RESPONDENT:                Stuart F. Delery, Acting Assistant
27                                      Attorney General; Shelley R. Goad,
28                                      Assistant Director; Nancy K. Canter,
29                                      Trial Attorney, Office of
30                                      Immigration Litigation, United
31                                      States Department of Justice,
32                                      Washington, D.C.
33
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Xiang Qin Lin, a native and citizen of the People’s

 6   Republic of China, seeks review of the September 27, 2011

 7   decision of the BIA denying his motion to reconsider.       In re

 8   Xiang Qin Lin, No. A029 816 393 (B.I.A. Sept. 27, 2011).       We

 9   assume the parties’ familiarity with the underlying facts

10   and procedural history.

11       As Lin timely petitioned for review of only the BIA’s

12   denial of his motion for reconsideration, we are precluded

13   from considering the merits of the underlying motion to

14   reopen.   See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d

15   Cir. 2006).    We also lack jurisdiction to consider Lin’s

16   argument regarding the propriety of his prior counsel’s

17   concession of deportability as it was not sufficiently

18   exhausted.     See 8 U.S.C. § 1252(d)(1); Karaj v. Gonzales,

19   462 F.3d 113, 117 (2d Cir. 2006).

20       We have reviewed the denial of Lin’s motion to

21   reconsider for abuse of discretion.     See Jin Ming Liu, 439

22   F.3d at 111.     A motion to reconsider must “specify the

23   errors of law or fact” in the challenged BIA decision and

24   “be supported by pertinent authority.”     8 U.S.C.

                                     2
 1   § 1229a(c)(6)(C); see also 8 C.F.R. § 1003.2(b)(1); Ke Zhen

 2   Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 90 (2d Cir.

 3   2001).

 4       In requesting reconsideration, Lin asserted that the

 5   BIA erred in failing to consider his argument that the

 6   agency lacked jurisdiction to conduct his deportation

 7   proceedings and thus should have reopened and terminated

 8   those proceedings because, on an identical ground for

 9   deportation, he had been placed in parallel deportation

10   proceedings that were later terminated.   However, the BIA

11   did not abuse its discretion in denying reconsideration,

12   reasonably finding that the agency had jurisdiction because:

13   (1) jurisdiction vested with the Immigration Judge (“IJ”)

14   upon the filing of the Order to Show Cause in the New York

15   Immigration Court; (2) Lin’s appeal of the decision of the

16   New York Immigration Court vested jurisdiction with the BIA;

17   and (3) the regulations do not deprive the IJ or BIA of

18   jurisdiction when there is a separate removal proceeding.

19   See 8 C.F.R. §§   3.1(b)(1)-(3), 3.14(a) (1996); see also id.

20   §§ 1003.1(b)(1)-(3), 1003.14(a) (2012).

21       Although Lin also argues that he was paroled into the

22   United States and thus could not be found deportable, his

23   argument merely asserts error in the underlying order, not a

24   jurisdictional issue.   Because Lin failed to identify an

                                   3
1   error of fact or law in the BIA’s denial of his motion to

2   reopen, the BIA did not abuse its discretion in denying his

3   motion to reconsider.   See 8 U.S.C. § 1229a(c)(6)(C); 8

4   C.F.R. § 1003.2(b)(1); Ke Zhen Zhao, 265 F.3d at 90.

5       For the foregoing reasons, the petition for review is

6   DENIED.

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe, Clerk
9




                                  4